Exhibit 10.5

INTELLECTUAL PROPERTY TRANSFER AGREEMENT

INTELLECTUAL PROPERTY TRANSFER AGREEMENT (the “Agreement”), dated as of
September 29, 2014 between Automatic Data Processing, Inc., a Delaware
corporation (“ADP”), and CDK Global Holdings, LLC, a Delaware limited liability
company (each, a “Party” and collectively, the “Parties”).

WHEREAS, ADP and Dealer (as defined below) desire to establish the rights each
enjoys in certain Intellectual Property;

WHEREAS, ADP desires to assign and transfer to Dealer all of its right, title
and interest in and to only those certain items of Intellectual Property owned
by ADP specifically identified in the Copyright Assignment, the Internet Asset
Assignment, Patent Assignment and the Trademark and Service Mark Assignment,
effective as of the Effective Time (as defined below); and

WHEREAS, the Parties desire to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties agree as follows:

 

1. DEFINITIONS

1.1 Definitions. As used in the Agreement, the following terms shall have the
meanings set forth below:

“Action” means any claim, demand, action, cause of action, suit, countersuit,
arbitration, litigation, inquiry, proceeding or investigation by or before any
Governmental Authority or any arbitration or mediation tribunal or authority.

“ADP Business” means all businesses and operations of the ADP Group, other than
the Dealer Business.

“ADP Group” means ADP and each Person that will be a direct or indirect
Subsidiary of ADP immediately after the Distribution and each Person that is or
becomes a member of the ADP Group after the Distribution, including any Person
that is or was merged into ADP or any such direct or indirect Subsidiary, and
each other Person that would have been included in the ADP Group in connection
with the Restructuring but for the delayed transfers required by Section 2.3(b)
of the Separation Agreement.

“ADP Patents” means (i) all Patents owned by any member or members of the ADP
Group as of the Effective Time after the execution of the Separation Agreement,
the Assignment Agreements and this Agreement, and (ii) all Patents invented or
acquired by any member of the ADP Group during the period starting on the
Effective Time and ending on the second anniversary of the Effective Time.



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person; provided,
however, that for purposes of this Agreement, no member of either Group shall be
deemed to be an Affiliate of any member of the other Group. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.

“Assignment Agreements” means the Copyright Assignment, the Internet Asset
Assignment, the Patent Assignment and the Trademark and Service Mark Assignment.

“Business Day(s)” means any day other than a Saturday, Sunday or national
holiday.

“Copyright Assignment” means that certain Copyright Assignment contemporaneously
executed by ADP and Dealer in the form attached hereto as Exhibit B.

“Dealer” means, prior to the LLC Conversion, CDK Global Holdings, LLC, a
Delaware limited liability company whose sole member is ADP and, immediately
after the LLC Conversion, CDK Global, Inc., a Delaware corporation whose sole
stockholder is ADP.

“Dealer Business” means the business and operations conducted by the Dealer
Group from time to time, whether prior to, at or after the Effective Time,
including, without duplication, (i) the Dealer Services Business (as defined in
the Separation Agreement) conducted by ADP prior to the Restructuring (including
with respect to any terminated, divested or discontinued business or operations
of the Dealer Group), (ii) the Dealer Services Business conducted by ADP prior
to any previous internal restructurings of ADP relating to the Dealer Services
Business and (iii) the business and operations conducted by the Dealer Group, as
more fully described in the Information Statement (as defined in the Separation
Agreement).

“Dealer Group” means Dealer and each Person that will be a direct or indirect
Subsidiary of Dealer immediately prior to the Distribution (but after giving
effect to the Restructuring) and each Person that is or becomes a member of the
Dealer Group after the Distribution, including any Person that is or was merged
into Dealer or any such direct or indirect Subsidiary, and each other Person
that would have been included in the Dealer Group in connection with the
Restructuring but for the delayed transfers required by Section 2.3(b) of the
Separation Agreement.

“Dealer Patents” means (i) all Patents owned by any member or members of the
Dealer Group as of the Effective Time after the execution of the Separation
Agreement, the Assignment Agreements and this Agreement, and (ii) all Patents
invented or acquired by any member of the Dealer Group during the period
starting on the Effective Time and ending on the second anniversary of the
Effective Time.

 

2



--------------------------------------------------------------------------------

“Distribution” means the distribution on a pro rata basis of a dividend of the
Dealer common stock to ADP’s stockholders as contemplated by the Separation
Agreement.

“Distribution Date” means the date on which the Distribution shall be effected,
such date to be determined by, or under the authority of, the Board of Directors
of ADP in its sole and absolute discretion.

“Effective Time” means the time at which the Distribution occurs on the
Distribution Date.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, self-regulatory, administrative or governmental
organization or authority, including the NASDAQ Global Select Market.

“Group” means the ADP Group and/or the Dealer Group, as the context requires.

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction, whether owned or held for use under
license, whether registered or unregistered, including such rights in and to:
(i) trademarks, trade dress, service marks, certification marks, logos, and
trade names, and the goodwill associated with the foregoing (collectively,
“Trademarks”); (ii) patents and patent applications, and any and all divisions,
continuations, continuations-in-part, reissues, continuing patent applications,
reexaminations, and extensions thereof, any counterparts claiming priority
therefrom, utility models, patents of importation/confirmation, certificates of
invention, certificates of registration, design registrations or patents and
like rights (collectively, “Patents”); inventions, invention disclosures,
discoveries and improvements, whether or not patentable; (iii) copyrights,
writings and other works of authorship (“Copyrights”); (iv) trade secrets
(including, those trade secrets defined in the Uniform Trade Secrets Act and
under corresponding foreign statutory Law and common law), information,
business, technical and know-how information, business processes, non-public
information, proprietary information and confidential information and rights to
limit the use or disclosure thereof by any Person (collectively, “Trade
Secrets”); (v) software, including data files, source code, object code,
application programming interfaces, databases and other software-related
specifications and documentation (collectively, “Software”); (vi) social media
identifications, domain names, uniform resource locators, and Internet
addresses; (vii) moral rights; (viii) privacy and publicity rights; (ix) any and
all technical information, Software, specifications, drawings, records,
documentation, works of authorship or other creative works, ideas, knowledge,
invention disclosures or other data, not including works subject to Copyright,
Patent or Trademark protection; (x) advertising and promotional materials,
whether or not copyrightable; and (xi) claims, causes of action and defenses
relating to the enforcement of any of the foregoing; in each case, including any
registrations of, applications to register, and renewals and extensions of, any
of the foregoing with or by any Governmental Authority in any jurisdiction.

 

3



--------------------------------------------------------------------------------

“Internet Asset Assignment” means that certain Internet Asset Assignment
contemporaneously executed by ADP and Dealer in the form attached hereto as
Exhibit C.

“Law” means any applicable foreign, federal, national, state, provincial or
local law (including common law), statute, ordinance, rule, regulation, code or
other requirement enacted, promulgated, issued or entered into, or act taken, by
a Governmental Authority.

“LLC Conversion” has the meaning assigned to such term in the Separation
Agreement.

“Patent Assignment” means that certain Patent Assignment contemporaneously
executed by ADP and Dealer in the form attached hereto as Exhibit D.

“Person” means any natural person, corporation, general or limited partnership,
limited liability company or partnership, joint stock company, joint venture,
association, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any Governmental Authority.

“Restructuring” has the meaning assigned to such term in the Separation
Agreement.

“Separation” means the separation of the Dealer Business and the ADP Business
into two independent companies as described in the Separation Agreement.

“Separation Agreement” means the Separation and Distribution Agreement, dated as
of September 29, 2014, by and among ADP and Dealer (as the same may be amended,
supplemented, restated and/or modified from time to time).

“Subsidiary” means, with respect to any Person, any other Person of which such
first Person (either alone or through or together with any other Subsidiary of
such first Person) owns, directly or indirectly, a majority of the stock or
other equity interests the holders of which are generally entitled to vote for
the election of the board of directors or other governing body of such other
Person.

“Trademark and Service Mark Assignment” means that certain Trademark and Service
Mark Assignment contemporaneously executed by ADP and Dealer in the form
attached hereto as Exhibit E.

1.2 General Interpretive Principles. (a) Words in the singular shall include the
plural and vice versa, and words of one gender shall include the other gender,
in each case, as the context requires, (b) the words “hereof,” “herein,”
“hereunder,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement and not to any particular
provision of this Agreement, and references to Article, Section, paragraph,
exhibit and schedule are references to the Articles, Sections, paragraphs,
exhibits and schedules to this Agreement unless otherwise specified, (c) the
word “including” and words of similar import when used in this Agreement shall
mean

 

4



--------------------------------------------------------------------------------

“including, without limitation,” unless otherwise specified, (d) any reference
to any federal, state, local or non-U.S. statute or Law shall be deemed to also
refer to all rules and regulations promulgated thereunder, unless the context
otherwise requires, and (e) references to a Person also refer to its
predecessors and permitted successors and assigns.

 

2. DISTRIBUTION OF INTELLECTUAL PROPERTY

2.1 Ownership of Dealer Intellectual Property. The Parties acknowledge and agree
that pursuant to the Separation Agreement, as of the Effective Time, Dealer or
one or more members of the Dealer Group shall remain and be the sole owner of,
and shall have exclusive right, title and interest in and to, the Intellectual
Property owned by any member of the Dealer Group as of the Effective Time,
including the Intellectual Property set forth in Exhibit A.

2.2 Assignment Agreements. By the Copyright Assignment, Internet Asset
Assignment, Patent Assignment and the Trademark and Service Mark Assignment
entered into concurrently with this Agreement, ADP shall, or shall cause the
applicable members of the ADP Group to, assign, transfer and convey to Dealer or
a designated member of the Dealer Group any and all right, title and interest
owned by ADP and each of its Affiliates and Subsidiaries in and to only those
certain items of Intellectual Property specifically identified therein.

2.3 Further Assurances. Each Party covenants to execute upon request any further
documents reasonably necessary to effect the express terms and conditions of
this Agreement, including such documents as are reasonably necessary to vest
title in Intellectual Property rights as provided in this Agreement. All
expenses incurred in connection with such actions shall be paid in accordance
with Section 8.2.

2.4 No Rights in ADP Group Intellectual Property. For the avoidance of doubt,
unless otherwise expressly provided in this Agreement, the Separation Agreement,
the Copyright Assignment, Internet Asset Assignment, Patent Assignment or the
Trademark and Service Mark Assignment, ADP and its Subsidiaries expressly
reserve all other rights with respect to Intellectual Property not expressly
granted thereunder.

 

3. IPR FUTURES AND ISSUES OF OWNERSHIP

3.1 Ownership Unaffected by this Agreement. All Intellectual Property created,
developed or made, or, other than by operation of this Agreement, otherwise
acquired or controlled, by a member of a Group after the Effective Time (“IPR
Futures”) shall be owned in accordance with applicable law or agreement and such
ownership is not covered or in any way provided by this Agreement, the
Separation Agreement or any Assignment Agreement.

3.2 No Rights or Licenses Granted. Subject to Sections 4.2 and 4.3 below, other
than as may be expressly provided in the Copyright Assignment, Internet Asset
Assignment, the Patent Assignment or the Trademark and Service Mark Assignment,
no rights or licenses under any IPR Futures are granted pursuant to this
Agreement, the Separation Agreement or any agreement ancillary thereto.

 

5



--------------------------------------------------------------------------------

4. IP CLAIMS

4.1 Intellectual Property Rights. Notwithstanding any provision in this
Agreement, the Separation Agreement or any Assignment Agreement, in no event
shall any claims, disputes or controversies between the Parties which
potentially concern the validity, enforceability, infringement or
misappropriation of any intellectual property rights, including any rights
protectable under Intellectual Property law anywhere throughout the world such
as Patent, Copyright, trade secret and Trademark law, be subject to resolution
by arbitration.

4.2 ADP Covenant. ADP, on behalf of itself and the ADP Group, agrees and
covenants that it shall not bring or threaten to bring any Action or other form
of proceeding in any jurisdiction, or commence any border detention activity
(including any action before the United States International Trade Commission,
in a court of law, before an administrative body or any other governmental
authority) against Dealer or any member of the Dealer Group (including their
respective employees, consultants, contractors, representatives and bona fide
end users) alleging that any Dealer Group product, service or technology, when
operated, provided or used in a manner substantially similar to the manner
operated, provided, or used as of the Effective Time, infringes any of the ADP
Patents.

4.3 Dealer Covenant. Dealer, on behalf of itself and the Dealer Group, agrees
and covenants that it shall not bring or threaten to bring any Action or other
form of proceeding in any jurisdiction, or commence any border detention
activity (including any action before the United States International Trade
Commission, in a court of law, before an administrative body or any other
governmental authority) against ADP or any member of the ADP Group (including
their respective employees, consultants, contractors, representatives and bona
fide end users) alleging that any ADP Group product, service or technology, when
operated, provided or used in a manner substantially similar to the manner
operated, provided, or used as of the Effective Time, infringes any of the
Dealer Patents.

4.4 No Enforcement Against Third Party. Notwithstanding any provision of this
Agreement or the Assignment Agreements, in no event shall any member of any
Group be required to enforce or otherwise assert against any Person any
Intellectual Property rights.

 

5. FURTHER DUE DILIGENCE

ADP and Dealer acknowledge that following the execution of this Agreement, ADP
and Dealer will be conducting further due diligence into the Intellectual
Property owned by the Groups. ADP and Dealer agree to work in good faith to
ensure that the Intellectual Property covered by this Agreement and the
Assignment Agreements has been properly allocated and assigned to each Group
according to principles set forth in this Agreement. To the extent that any
assignment, transfer and conveyance of Intellectual Property pursuant to
Section 2.2 is not consummated as of the Effective Time, or any assignment,
transfer or conveyance of Intellectual Property is improperly consummated,

 

6



--------------------------------------------------------------------------------

the Parties shall, and shall cause the members of their respective Groups to,
use commercially reasonable efforts and cooperate to effect or to correct such
assignment, transfer or conveyance as promptly following the Effective Time as
is practicable.

 

6. NO REPRESENTATIONS OR WARRANTIES

ALL INTELLECTUAL PROPERTY PROVIDED AND/OR ASSIGNED UNDER THIS AGREEMENT IS
FURNISHED “AS IS,” WITHOUT ANY SUPPORT, ASSISTANCE, MAINTENANCE OR WARRANTIES OF
ANY KIND, WHATSOEVER.

EACH GROUP ASSUMES TOTAL RESPONSIBILITY AND RISK FOR ITS USE OF ANY INTELLECTUAL
PROPERTY COVERED BY THIS AGREEMENT. NEITHER GROUP MAKES, AND EACH GROUP
EXPRESSLY DISCLAIMS, ANY EXPRESS OR IMPLIED WARRANTIES OF ANY KIND WHATSOEVER,
INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, WARRANTIES OF TITLE OR NON-INFRINGEMENT, OR ANY
WARRANTY THAT SUCH INTELLECTUAL PROPERTY IS “ERROR FREE.”

 

7. TERMINATION

7.1 Term and Termination. This Agreement may be terminated by ADP in its sole
discretion at any time prior to the consummation of the Distribution. This
Agreement and the rights and licenses granted and retained hereunder (including
Sections 4.2 and 4.3) will become effective on the Effective Time, and will
continue perpetually thereafter unless otherwise expressly provided herein.

7.2 Effect of Termination. In the event of any termination of this Agreement
prior to consummation of the Distribution, neither Party (nor any of its
directors or officers) shall have any liability or further obligation to the
other Party.

 

8. MISCELLANEOUS

8.1 Complete Agreement; Representations. The Separation Agreement, together with
the exhibits, schedules and the ancillary agreements thereto, including this
Agreement and Assignment Agreements hereto, constitutes the entire agreement
between the Parties with respect to the subject matter hereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter.

8.1.2 ADP represents on behalf of itself and each other member of the ADP Group
and Dealer represents on behalf of itself and each other member of the Dealer
Group as follows:

8.1.2.1 each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and each Assignment Agreement and to
consummate the transactions contemplated thereby; and

 

7



--------------------------------------------------------------------------------

8.1.2.2 this Agreement has been duly executed and delivered by such Person (if
such Person is a Party) and constitutes a valid and binding agreement of it
enforceable in accordance with the terms thereof (assuming the due execution and
delivery thereof by the other Party), and each of the Assignment Agreements to
which it is or will be a party is or will be duly executed and delivered by it
and will constitute a valid and binding agreement of it enforceable in
accordance with the terms thereof (assuming the due execution and delivery
thereof by the other party or parties to such Assignment Agreements), except as
such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium and other Laws relating to creditors’
rights generally and by general equitable principles.

8.2 Costs and Expenses. All costs and expenses incurred by either of the Parties
or its Affiliates shall be paid as set forth in the Separation Agreement.

8.3 Governing Law. This Agreement and any dispute arising out of, in connection
with or relating to this Agreement shall be governed by and construed in
accordance with the Laws of the State of New York, without giving effect to the
conflicts of laws principles thereof.

8.4 Notices. All notices, requests, claims, demands and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally or by facsimile transmission or mailed (first class postage
prepaid) to the Parties at the following addresses or facsimile numbers:

(a) If to ADP or any member of the ADP Group, to:

Automatic Data Processing, Inc.

One ADP Boulevard

Roseland, NJ 07068-1728

Attention: General Counsel

Facsimile: (973) 974-3399

(b) If to Dealer or any member of the Dealer Group, to:

CDK Global, Inc.

1950 Hassell Road Suite 1000

Hoffman Estates, IL 60169-6308

Attention: General Counsel

Fax: (847) 781-9873

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this section, be deemed given upon receipt and (iii) if delivered by
mail in the manner described above to the address as provided in this section,
be deemed given upon receipt. Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other party.

 

8



--------------------------------------------------------------------------------

8.5 Amendment, Modification or Waiver.

8.5.1 Prior to the Effective Time, this Agreement may be amended, modified,
waived, supplemented or superseded, in whole or in part, by ADP in its sole
discretion by execution of a written amendment delivered to Dealer. Subsequent
to the Effective Time, this Agreement may be amended, modified, supplemented or
superseded only by an instrument signed by duly authorized signatories of both
Parties.

8.5.2 Following the Effective Time, any term or condition of this Agreement may
be waived at any time by the Party that is entitled to the benefit thereof, but
no such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the Party waiving such term or condition. No waiver
by any Party of any term or condition of this Agreement, in any one or more
instances, shall be deemed or construed as a waiver of the same or any other
term or condition of this Agreement on any future occasion. All remedies, either
under this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

8.6 No Assignment; Binding Effect; No Third-Party Beneficiaries.

8.6.1 Neither this Agreement nor any right, interest or obligation hereunder may
be assigned by either Party hereto without the prior written consent of the
other Party hereto and any attempt to do so will be void, except that following
the Effective Time each Party hereto may assign any or all of its rights,
interests and obligations hereunder to an Affiliate, provided that any such
Affiliate agrees in writing to be bound by all of the terms, conditions and
provisions contained herein. Subject to the preceding sentence, this Agreement
is binding upon, inures to the benefit of and is enforceable by the Parties
hereto and their respective successors and permitted assigns.

8.6.2 The terms and provisions of this Agreement are intended solely for the
benefit of each Party hereto and their respective Affiliates, successors or
permitted assigns, and it is not the intention of the Parties to confer third
party beneficiary rights upon any other Person.

8.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Each counterpart may consist of a number
of copies hereof each signed by less than all, but together signed by all, of
the Parties.

8.8 Negotiation. In the event that any dispute arises between the Parties that
cannot be resolved, either Party shall have the right to refer the dispute for
resolution to the chief financial officers of the Parties by delivering to the
other Party a written notice of such referral (a “Dispute Escalation Notice”).
Following receipt of a Dispute Escalation Notice, the chief financial officers
of the Parties shall negotiate in good faith to resolve such dispute. In the
event that the chief financial officers of the Parties are unable to

 

9



--------------------------------------------------------------------------------

resolve such dispute within fifteen (15) Business Days after receipt of the
Dispute Escalation Notice, either Party shall have the right to refer the
dispute to the chief executive officers of the Parties, who shall negotiate in
good faith to resolve such dispute. In the event that the chief executive
officers of the Parties are unable to resolve such dispute within thirty
(30) Business Days after the date of the Dispute Escalation Notice, either Party
shall have the right to commence litigation in accordance with Section 8.10
hereof. The Parties agree that all discussions, negotiations and other
Information exchanged between the Parties during the foregoing escalation
proceedings shall be without prejudice to the legal position of a Party in any
subsequent Action.

8.9 Specific Performance. From and after the Distribution, in the event of any
actual or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement or any Assignment Agreement, the Parties agree that
the Party or Parties to this Agreement or such Assignment Agreement who are or
are to be thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief of its or their rights under this Agreement
or such Assignment Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. The Parties agree that, from and after the Distribution, the
remedies at law for any breach or threatened breach of this Agreement or any
Assignment Agreement, including monetary damages, are inadequate compensation
for any loss, that any defense in any action for specific performance that a
remedy at law would be adequate is hereby waived, and that any requirements for
the securing or posting of any bond with such remedy are hereby waived.

8.10 New York Forum. Subject to the prior exhaustion of the procedures set forth
in Section 8.8, each of the Parties agrees that, notwithstanding anything
herein, all Actions arising out of or in connection with this Agreement or any
Assignment Agreement (except to the extent any such Assignment Agreement
provides otherwise), or for recognition and enforcement of any judgment arising
out of or in connection with the foregoing agreements, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
County of New York, and each of the Parties hereby irrevocably submits with
regard to any such Action for itself and in respect to its property, generally
and unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
of the Parties hereby expressly waives any right it may have to assert, and
agrees not to assert, by way of motion, as a defense, counterclaim or otherwise,
in any such Action: (a) any claim that it is not subject to personal
jurisdiction in the aforesaid courts for any reason; (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts; and (c) any claim that (i) any of the
aforesaid courts is an inconvenient or inappropriate forum for such Action,
(ii) venue is not proper in any of the aforesaid courts and (iii) this Agreement
or any such Assignment Agreement, or the subject matter hereof or thereof, may
not be enforced in or by any of the aforesaid courts. Each of the Parties agrees
that mailing of process or other papers in connection with any such Action in
the manner provided in Section 8.4 or any other manner as may be permitted by
Law shall be valid and sufficient service thereof.

8.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS

 

10



--------------------------------------------------------------------------------

LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE WAIVER IN
THIS SECTION, (ii) SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
SUCH WAIVER, (iii) SUCH PARTY MAKES SUCH WAIVER VOLUNTARILY, AND (iv) SUCH PARTY
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS, AGREEMENTS AND CERTIFICATIONS HEREIN.

8.12 Interpretation; Conflict With Other Agreements. The Parties acknowledge and
agree that (i) each Party reviewed and negotiated the terms and provisions of
this Agreement and have contributed to its revision, (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement and
(iii) the terms and provisions of this Agreement shall be construed fairly as to
each of the Parties, regardless of which Party was generally responsible for the
preparation of this Agreement. The provisions of this Agreement shall govern in
the event of any conflict between any provision of this Agreement and that of
the Separation Agreement. Except as set forth in each Assignment Agreement, the
provisions of each Assignment Agreement shall govern in the event of any
conflict between any provision of this Agreement and that of the relevant
Assignment Agreement.

8.13 Severability of Provisions. If any provision or any portion of any
provision of this Agreement shall be held invalid or unenforceable, the
remaining portion of such provision and the remaining provisions of this
Agreement shall not be affected thereby. If the application of any provision or
any portion of any provision of this Agreement to any Person or circumstance
shall be held invalid or unenforceable, the application of such provision or
portion of such provision to Persons or circumstances other than those as to
which it is held invalid or unenforceable shall not be affected thereby.

[Remainder of page intentionally left blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf by one of its duly authorized officers as of the date
first written above.

 

AUTOMATIC DATA PROCESSING, INC. By:  

/s/ Michael A. Bonarti

  Name: Michael A. Bonarti   Title: Vice President

CDK Global Holdings, LLC

By:  

/s/ Jan Siegmund

  Name: Jan Siegmund   Title: Vice President and Controller

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IP Transfer Agreement – Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

TO THE

INTELLECTUAL PROPERTY TRANSFER AGREEMENT

Trademarks

ADMISSION®

APPOINTMENT CYCLE®

ASC®

ASWIN®

ASWIN LITE®

AUTOCHECK

AUTOLINE®

AUTOLINE CONNECT®

AUTOLINE SELECT®

AUTOMOTIVE SERVICE CONSULTANTS®

AVTOLINE®

BD BOOT CAMP®

BD COLLEGE®

BD PROCESS®

BDC®

BDC SALES ADVISOR®

BDM®

BDS®

BOU®

CALL OF THE NATION®

COBALT®

COBALT MARKET EDGESM

COLLABORATION EDGESM

CONTACT®

CREDIT & COMPLIANCE TOOLS

CUBEWARE®

CUSTOMER TOUCH®

CVR®

CVR REG AMERICASM

DAILY MARKETING PLAN®

DASHSM

DATAFRESH®

DEALERBRIDGE SM

DEALERCAP®

DEALERNET®

DEALERSHIP OPERATING PLAN®

DEALERSUITE®

DEALIX®

DIGITAL MOTORWORKS®

DLS ACCELERATOR®



--------------------------------------------------------------------------------

DMI®

DMI DIGITAL MOTORWORKS INC.®

DMP®

DOP®

DOX®

DRACAR®

DRACAR+®

DRIVE

DRIVE XL

DSI

EVA DMS

EVA PLUS DMS

EXCHANGE

FRONT OFFICE EDGESM

GROUPES PERFORMANCE®

HIGH GEAR®

HOW TO GET THERE®

IGNITION®

INFOIQ®

ILEARNSM

INTRAVISION®

K8®

KCML®

KERRIDGE®

KESTREL®

KOMPACT®

KPRINT®

LA MIA OFFICINA®

LASERSTATION®

LEADSONDEMAND®

LIGHTSPEED®

LIGHTSPEEDEVO®

LIGHTSPEEDNXT®

MENUVANTAGE®

MNI®

OPTIMA 21®

PARTSCAN®

PARTSVOICE®

PAYROLL PLUS®

PERFORMANCE GROUPES®

PROFITPULSESM

PROFIT POINTSM

RESULTS MADE EASY®

SERVICEEDGE®

SHOP CALLS®

SKIPPER 2000



--------------------------------------------------------------------------------

TELEPHONY IN THE CLOUD

TELEPHONY ONSITE

TRAVER BD SYSTEM®

TRAVER BDISM

TRAVER TECHNOLOGIES®

TRAVER TECHNOLOGIES DRIVING FRONT-END SOLUTIONS®

V-SEPT®

VEHICLESCAN®

WARRANTY WIZARD

WEBCOMPOSITE®

WEBEDGE®

W.E.B.MARKETING®

W.E.B.MENU®

W.E.B.SUITE®

WINDRAKKAR®

YOUR PROFIT IS OUR PRIORITY®



--------------------------------------------------------------------------------

Patents

 

Title

  

Serial Number/Patent Number

System and Method for Electronic Document Generation and Delivery    7,941,744
Business Platform with Networked, Association-Based Business Entity Access
Management and Active Content Website Configuration    7,039,704 B2 Remote Web
Site Editing in a Standard Web Browser Without External Software    7,000,184 B2
Staged Publication and Management of Dynamic Webpages    7,062,506 B2 Method and
Apparatus for Processing a Dynamic Web Page    7,386,786 B2 Software Business
Platform with Networked, Association-based Business Entity Access Management   
8,209,259 B2 Remote Web Site Editing in a Web Browser Without External Client
Software    7,624,342 B2 Business Platform with Networked Association-Based
Business Entity Access Management and Active Content Website Configuration   
7,861,309 B2 Source- and venue-specific inventory data processing and
identification system    8,055,544 B2 System and Method for Automated Access of
a Data Management Server Through a Virtual Private Network    7,801,154 B2
Method and System of Integrating a Service Reminder System with a Shop
Management System Using Mileage Estimates    7,672,984 B2 Method and System of
Managing Service Reminders and Scheduling Service Appointments Using Mileage
Estimates    7,542,833 B2 Method and System of Managing Service Reminders and
Promotions Using Mileage Estimates    7,617,028 B2



--------------------------------------------------------------------------------

Method and System of Managing Service Reminders and Scheduling Service
Appointments Using Mileage Estimates and Recommended Recall Bulletins   
7,636,623 B2 Systems and Methods for Aggregating User Profile Information in a
Network of Affiliated Websites    7,870,253 B2 Systems and Methods for
Configuring a Network of Affiliated Websites    8,051,159 B2 Source- and
Venue-Specific Inventory Data Processing and Identification System    8,275,717
B2 Source- and Venue-Specific Inventory Data Processing and Identification
System    8,538,894 B2 Staged Publication and Management of Dynamic Webpages   
8,271,547 B2 System and Method for Targeted Webpage Advertising    13/025,019
Systems and Methods for Configuring a Website Having a Plurality of Operational
Modes    12/243,852 Method and System for Furnishing of Customized Information
to Venues Targeted to Selected Audiences    10/665,899 System, Process, and
Computer Program Product for Evaluating Leads    12/494,973



--------------------------------------------------------------------------------

Registered Copyrights

 

Title

  

Copyright Reg. No.

Advanced elite 6.0    TX0006154619 Advanced elite 7.0    TX0006154550 BFILXFR2:
copy P. work with Freightliner order to mini    TX0003315596 BFILXFR2: copy P.
work with Freightliner order to mini    TX0003315590 Dealer management system
(DMS) modules: PA112, PA116, PA800, and GL550.    TXu001159726 FRTEPC: links
ROADS to Freightliner’s electronic parts catalog    TX0003315597 FRTEPC: links
ROADS to Freightliner’s electronic parts catalog    TX0003315588 IESTRN:
tran(s)fer parts invoice summary records to acctg.    TX0003315595 IESTRN:
tran(s)fer parts invoice summary records to acctg. Transaction file   
TX0003315589 INVNUM: lease invoice number maintenance    TX0003315586 INVNUM:
lease invoice number maintenance    TX0003315583 INVPBL: print parts bin labels
   TX0003315593 INVPBL: print parts bin labels    TX0003315592 LSESVC: service
history transfers    TX0003315585 LSESVC: service history transfers   
TX0003315582 RNTENT: auto rental billing entry    TX0003315587



--------------------------------------------------------------------------------

RNTENT: auto rental billing entry    TX0003315584 WebSuite2000: Advanced Elite
8.0    TX0006154468 WebSuite2005    TX0006231911 Automotive directions customer
satisfaction survey    TX0003372989 Observations & recommendations - R&R   
TXu001348628 Observations & recommendations - R&R    TXu001344850 Physical
inventory report    TXu001344852 Pre-inventory reconicling folder   
TXu001344853 Pre-planning-ADP    TXu001344851 Pre-planning guide R&R   
TX7001344849 AdWizards 2.3    TXu000747179 Auto show java 2.4    TXu000747178
Auto show perl 2.2.    TXu000747176 AutoParser 1.0    TXu000996192 Cobalt export
system v1.0    TXu000996183 Cobalt web publishing system 1.0    TXu000747177
Cops 1.0    TXu000996179 Data cleansing server v1.0    TXu000994484 Data polling
engine 1.0    TXu000994483 DealerNet 3.0    TXu000996181 DIS import v1.0   
TXu000996180 Expand layouts 1.0    TXu000996178 FSBO 1.0    TXu000747181 Hit
reports 1.0    TXu000996176 Image server v1.0    TXu000996177 Install scripts
1.0.    TXu000996182 Integralink migration tool v1.0    TXu000996191 Lead
manager 1.6.    TXu000747180



--------------------------------------------------------------------------------

LMCC    TXu001255913 Motorplace 2.0    TXu000996190 MyCarTools 1.0   
TXu000747174 Secure prequal 1.0    TXu000747175 Showcase 1.0    TXu000996187
Traffic reports 1.0    TXu000996186 UsedEquipNet v1.0    TXu000996185 VAPS 1.0.
   TXu000996184 Vehicle configurators framework 1.0.    TXu000996175 Auto
responder 1.0.    TXu001034042 Vehicle pricing guides framework 1.0   
TXu001034041

Software

The following is a non-exclusive list of Software owned by Dealer Group:
Autoline; AutoMaster, Dash DMS; Dracar+; Drive DMS; Front Office Edge;
Lightspeed DMS; PFW IntelliDealer DMS; Service Edge; Talisman; Tigre;
WinDrakkar.



--------------------------------------------------------------------------------

EXHIBIT B

COPYRIGHT ASSIGNMENT

COPYRIGHT ASSIGNMENT dated as of             , 2014, made by ADP, LLC, a
Delaware corporation (“Assignor”), in favor of CDK Global, LLC, a Delaware
corporation (“Assignee”).

WHEREAS, Assignor owns the copyrights (including all registrations and
applications therefor) listed on Schedule 1 attached hereto (the “Copyrights”);

WHEREAS, pursuant to the Intellectual Property Transfer Agreement, dated as of
the date hereof, between Automatic Data Processing, Inc. and Assignee, Assignor
is obligated to transfer, assign, and otherwise convey to Assignee all of
Assignor’s right, title, and interest in, to, and under the Copyrights; and

WHEREAS, Assignor wishes to confirm this assignment for purposes of filing the
same with the Copyright Office of the United States Library of Congress.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor hereby transfers, assigns, and
otherwise conveys to Assignee, all of Assignor’s right, title, and interest in
and to the following:

 

  1. the Copyrights, including without limitation, renewals and extensions
thereof;

 

  2. all rights to prepare derivative works, all goodwill and moral rights
related to the Copyrights; and

 

  3. all rights to proceeds of the foregoing, including, without limitation, any
claim by Assignor against third parties for, or any profits arising from, past,
present, or future infringement or violations of licenses of the Copyrights.

Assignor has caused this Copyright Assignment to be duly executed and authorized
as of the date hereof.

 

ADP, LLC By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

COPYRIGHTS

— NONE —

 

2



--------------------------------------------------------------------------------

STATE OF    )       )    ss: COUNTY OF    )   

On this      day of             , 2014, before me personally came             ,
to me known to be the person who signed the foregoing instrument and who being
duly sworn by me did depose and state that [he, she] is the              of
Assignor; [he, she] signed the instrument in the name of Assignor; and [he, she]
had the authority to sign the instrument on behalf of Assignor.

 

 

Notary Public

 

3



--------------------------------------------------------------------------------

EXHIBIT C

DOMAIN NAME ASSIGNMENT

DOMAIN NAME ASSIGNMENT dated as of             , 2014, made by ADP, LLC, a
Delaware corporation (“Assignor”), in favor of CDK Global, LLC, a Delaware
corporation (“Assignee”).

WHEREAS, Assignor is the record owner of the Internet domain names listed on
Schedule 1 attached hereto (the “Domain Names”);

WHEREAS, pursuant to the Intellectual Property Transfer Agreement, dated as of
the date hereof, between Automatic Data Processing, Inc. and Assignee, Assignor
is obligated to transfer, assign, and otherwise convey to Assignee all of
Assignor’s right, title, and interest in, to, and under the Domain Names; and

WHEREAS, Assignor, on the one hand, and Assignee, on the other hand, wish to
memorialize their agreement with respect to the registration of the Domain
Names.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor hereby transfers, assigns, and
otherwise conveys to Assignee, all of Assignor’s right, title, and interest in
and to the following:

 

  1. the Domain Names, and

 

  2. all proceeds of the foregoing, including, without limitation, any claim by
Assignor against third parties for past, present, or future infringement of the
Domain Names.

Immediately upon the Assignee’s request, Assignor shall take such further action
and execute such additional agreements and instruments as may be necessary to
effect the assignment contemplated hereby and to perfect the Assignee’s title in
and to the Domain Names, including, without limitation, complying with any and
all procedures and requirements of the domain name registrar(s) for transfer of
the Domain Names.

Assignor has caused this Domain Name Assignment to be duly executed and
authorized as of the date hereof.

 

ADP, LLC By:  

 

  Name:     Title:  

 

1



--------------------------------------------------------------------------------

SCHEDULE 1

DOMAIN NAMES

—NONE—

 

2



--------------------------------------------------------------------------------

STATE OF    )       )    ss: COUNTY OF    )   

On this      day of             , 2014, before me personally came             ,
to me known to be the person who signed the foregoing instrument and who being
duly sworn by me did depose and state that [he, she] is the              of
Assignor; [he, she] signed the instrument in the name of Assignor; and [he, she]
had the authority to sign the instrument on behalf of Assignor.

 

 

Notary Public

 

3



--------------------------------------------------------------------------------

EXHIBIT D

PATENT ASSIGNMENT

PATENT ASSIGNMENT dated as of             , 2014, made by ADP, LLC, a Delaware
corporation (“Assignor”), in favor of CDK Global, LLC, a Delaware corporation
(“Assignee”).

WHEREAS, Assignor owns the patent applications and issued patents listed on
Schedule 1 attached hereto (the “Patents”);

WHEREAS, pursuant to the Intellectual Property Transfer Agreement, dated as of
the date hereof, between Automatic Data Processing, Inc. and Assignee, Assignor
is obligated to transfer, assign, and otherwise convey to Assignee all of
Assignor’s right, title, and interest in, to, and under the Patents; and

WHEREAS, Assignor wishes to confirm this assignment for purposes of filing the
same with the United States Patent and Trademark Office.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor hereby transfers, assigns, and
otherwise conveys to Assignee, all of Assignor’s right, title, and interest in
and to the following:

 

  1. the Patents, and

 

  2. all proceeds of the foregoing, including, without limitation, any claim by
Assignor against third parties for past, present, or future infringement of the
Patents.

Assignor has caused this Patent Assignment to be duly executed and authorized as
of the date hereof.

 

ADP, LLC By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

—NONE—

 

2



--------------------------------------------------------------------------------

STATE OF    )       )    ss: COUNTY OF    )   

On this      day of             , 2014, before me personally came             ,
to me known to be the person who signed the foregoing instrument and who being
duly sworn by me did depose and state that [he, she] is the              of
Assignor; [he, she] signed the instrument in the name of Assignor; and [he, she]
had the authority to sign the instrument on behalf of Assignor.

 

 

Notary Public

 

3



--------------------------------------------------------------------------------

EXHIBIT E

TRADEMARK AND SERVICE MARK ASSIGNMENT

TRADEMARK AND SERVICE MARK ASSIGNMENT dated as of             , 2014, made by
ADP, LLC, a Delaware corporation ( “Assignor”) in favor of CDK Global, LLC, a
Delaware corporation (“Assignee”).

WHEREAS, Assignor is the owner of the trademark registrations and applications
listed on Schedule 1 attached hereto for the goods and/or services identified
therein (the “Marks”);

WHEREAS, Assignee desires to acquire the Marks and any and all goodwill
associated with the Marks;

WHEREAS, pursuant to the Intellectual Property Transfer Agreement, dated as of
the date hereof, between Automatic Data Processing, Inc. and Assignee, Assignor
is obligated to assign all right, title and interest in and to the Marks and any
and all goodwill associated with the Marks to Assignee; and

WHEREAS, Assignor wishes to confirm this assignment for purposes of filing the
same with the United States Patent and Trademark Office.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Assignor hereby transfers, assigns, and
otherwise conveys to Assignee, all of Assignor’s right, title, and interest in
and to each of the Marks, along with the following:

 

  1. the goodwill of the business symbolized by and associated with the Marks;

 

  2. that portion of Assignor’s businesses in connection with which it has a
bona fide intent to use those Marks that were filed on an intent-to-use basis
and for which an Amendment to Allege Use or a Statement of Use has not yet been
filed and accepted by the relevant Trademark Office or other governing
authority; and

 

  3. all rights to proceeds of the foregoing, including, without limitation, any
claim by Assignors against third parties for past, present, or future
infringement of the Marks.



--------------------------------------------------------------------------------

Assignor has caused this Trademark and Service Mark Assignment to be duly
executed and authorized as of the date hereof.

 

ADP, LLC By:  

 

  Name:     Title:  

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

TRADEMARKS AND SERVICE MARKS

—NONE—

 

3



--------------------------------------------------------------------------------

STATE OF    )       )    ss: COUNTY OF    )   

On this      day of             , 2014, before me personally came             ,
to me known to be the person who signed the foregoing instrument and who being
duly sworn by me did depose and state that [he, she] is the              of
Assignor; [he, she] signed the instrument in the name of Assignor; and [he, she]
had the authority to sign the instrument on behalf of Assignor.

 

 

Notary Public

 

4